OPINION
MEYER, Justice.
The issue in this case is whether an order for protection (OFP) may be issued under the Domestic Abuse Act, Minn.Stat. § 518B.01 (2010), on behalf of a minor child in the absence of a finding by the district court that the child is a victim of domestic abuse. The district court issued an OFP to respondent on behalf of his minor son against appellant, the child’s grandfather and respondent’s father-in-law, when the alleged victim of the domestic abuse did not seek or want protection against appellant. The court of appeals affirmed the district court. We believe the primary concern of the Domestic Abuse Act is and always has been to provide a remedy to victims of domestic abuse. When viewed in its entirety, the Act authorizes a district court to grant an OFP only to a -victim of domestic abuse. As a result, the district court erred when it issued an OFP to respondent on his minor *525son’s behalf without finding that the son was a victim of appellant’s domestic abuse. We reverse the court of appeals.
I.
The fundamental principle of statutory construction is that courts construe legislative enactments in accordance with the intent of the Legislature. The plain meaning rule is stated in Minnesota Statutes § 645.16 (2010): “When the words of a law in their application to an existing situation are clear and free from all.ambiguity, the letter of the law shall not be disregarded under the pretext of pursuing the spirit.” The challenge in this case is to understand whether the words of the statute are clear in their application to the existing situation. In other words, we must be able to say that the meaning of the statute is plain in the situation before the court. Therefore, before mentioning the statute and its provisions, we will first explain the facts and circumstances of the existing situation.
The material facts are not in dispute. Appellant Robert Coons is the grandfather of P.M.S., the minor son of respondent Michael Schmidt and his wife, S.S. (mother). Mother left Schmidt, sought shelter in the home of her parents, and filed for divorce from Schmidt. The relationship between mother and her estranged husband is reasonably characterized as hostile. There is evidence of domestic abuse between mother and Schmidt. The relationship between Coons and Schmidt is one of “animosity and tension.”
Schmidt filed a petition for an OFP on behalf of P.M.S. against Coons. In the petition, Schmidt alleged that Coons had committed acts of domestic abuse against both mother and P.M.S. Schmidt requested, among other things, temporary physical custody of P.M.S. and an order enjoining Coons from committing abuse against or having contact with P.M.S. and Schmidt.
The district court ordered a hearing and appointed a guardian ad litem to investigate the case. After speaking with the child, who at the time was 3 years old, the child’s daycare provider, and the responsible adults, the guardian ad litem concluded that the child has significant relationships with his grandparents and that the child had not been harmed by living with his mother in the home of his grandparents. Further, the guardian was concerned that the filing of an OFP by Schmidt may have been in retaliation for an OFP that mother filed in October 2009 against Schmidt “and/or an attempt on Mr. Schmidt’s part to influence the outcome of the custody matter being addressed in the Schmidt[] divorce proceedings.” The guardian ad li-tem was concerned that the OFP would jeopardize mother’s ability to “get[ ] back on her feet” because she needed “the help and support of her parents.’’
At the hearing, Schmidt; Coons, mother, and the guardian testified. After the hearing, the only act of domestic abuse the district court found Coons had committed was an incident involving mother. The district court did not find that P.M.S. was a victim of domestic abuse. The district court granted the OFP. The OFP prohibited Coons from committing any acts of domestic abuse against P.M.S. or any acts of domestic abuse that would have the effect of harming P.M.S., including striking any person while in the presence of P.M.S.
In a published opinion, the court of appeals affirmed the district court.1 *526Schmidt ex rel. P.M.S. v. Coons, 795 N.W.2d 625, 631 (Minn.App.2011). The court of appeals ruled that the Domestic Abuse Act “does not require that the family or household member on whose behalf the OFP petition is initiated must have suffered domestic abuse.” Id. at 629. The court concluded that the Domestic Abuse Act “requires only that domestic abuse occurred within the family or household” of the petitioner. Id.
Subsequently, Coons petitioned our court to review: (1) whether the district court abused its discretion by issuing an OFP without a finding of a present intent to harm P.M.S. or cause fear of harm in P.M.S.; and (2)- whether the evidence was sufficient to find that Coons had a present intent to harm or cause fear of harm in mother. We granted review only on the first issue. Consequently, for purposes of this appeal, we assume that Coons committed domestic abuse against mother.
II.
With the facts and circumstances of this case in mind, we turn to the question of whether Schmidt, who is not a victim2 of domestic abuse and who is not petitioning on behalf of a victim of domestic abuse, may obtain the remedies of the Domestic Abuse Act in the form of an OFP against his father-in-law. Whether the Domestic Abuse Act allows an OFP to be issued to a nonvictim of domestic abuse is an issue of statutory interpretation that we review de novo. Engquist v. Loyas, 803 N.W.2d 400, 403 (Minn.2011).
Certain preliminary matters need to be addressed. First, domestic abuse under the Act is defined as “(1) physical harm, bodily injury, or assault; (2) the infliction of fear of imminent physical harm, bodily injury, or assault; or (3) terroristic threats ..., criminal sexual conduct ..., or interference with an emergency call,” when that violence occurs between specific people. Minn.Stat. § 518B.01, subd. 2(a). To qualify as domestic abuse, the conduct must occur in a defined family or household unit — both the abuser and the victim must be members of the same family or household. Id., subd. 2(b).
Before an OFP can be ordered, the Act requires that a petition be filed. See Minn.Stat. § 518B.01, subd. 4. The petition must, among other requirements, “allege the existence of domestic abuse” and include an affidavit “stating the specific facts and circumstances from which relief is sought.” Id., subd. 4(b). Also, the Act requires that the petition be filed by certain persons. Id., subd. 4(a) (stating that a petition may be brought “by any family or household member personally” or by certain classes of people, including family or household members, “on behalf of a minor family or household member”). Although the Act discusses who may file a petition for an OFP, it does not expressly state what a district court must find in order to grant an OFP, nor does it address whether a court may grant an OFP only for victims of domestic abuse or whether nonvictims may also be granted an OFP.
Our court has already indicated in broad terms that the Act was designed to protect victims — “[It] was enacted in 1979 as one way to protect victims of domestic as*527sault.” Baker v. Baker, 494 N.W.2d 282, 285 (Minn.1992) (noting that the Act was “designed to curtail the harm one household member may be doing to the other”); see also Burkstrand v. Burkstrand, 682 N.W.2d 206, 209, 213 (Minn.2001) (explaining the purpose of the Act is “to provide speedy, effective relief to victims of domestic abuse” and that the Act “provides a process whereby domestic abuse victims may petition for protection and relief.... A victim files a petition and supporting affidavit”); State v. Errington, 310 N.W.2d 681, 682 (Minn.1981) (describing the Act as a “remedy for victims of abuse”).
To determine whether the Legislature intended the OFP remedy to be available to domestic abuse victims only, the entire Domestic Abuse Act must be examined. “When interpreting statutes, we do not examine different provisions in isolation.” State v. Gaiovnik, 794 N.W.2d 643, 647 (Minn.2011). A statute must be construed as a whole and the words and sentences therein “are to be understood ... in the light of their context.” Christensen v. Hennepin Transp. Co., 215 Minn. 394, 409, 10 N.W.2d 406, 415 (1943). When the Act is viewed as a whole, it is clear that an OFP is available only if the petitioner shows the respondent3 committed domestic abuse against the petitioner or the person on whose behalf the petition is brought. As amici assert, “unless filing on behalf of a child who is abused, the language [of the Act] contemplates that the petitioner have a personal claim of abuse in order to meet the statutory language prerequisite of who may file a petition.”
The language of the Act as a whole shows that the Legislature intended two parties to an OFP proceeding: the petitioner (a domestic abuse victim or a person bringing a petition on behalf of a domestic abuse victim)4 and the respondent (the abusing party). The Act uses the phrases “both parties” or “either party” to indicate that there are two parties to an OFP proceeding. See, e.g., Minn.Stat. § 518B.01, subds. 4(d), 5(e), 6(a)(8). For example, jurisdiction is proper in the county of “either party.” Minn.Stat. § 518B.01, subd. 3. The Act also contemplates that one of the two parties is the domestic abuse victim or the person bringing a petition on behalf of the victim. For example, the court has the power to award temporary custody or establish parenting time “on a basis which gives primary consideration to the safety of the victim and the children.” Id., subd. 6(a)(4) (emphasis added). The use of the word “victim” shows that the abuse victim is one of the parties the Act contemplates.5
Furthermore, the procedures for seeking an OFP embody protections for abuse victims and are designed to accommodate the needs of victims. The Act allows a petitioner to keep her location confidential. See Minn.Stat. § 518B.01, subd. 3b. The court is required to assist a petitioner filing for an OFP. See, e.g., Minn.Stat. § 518B.01, subds. 4(e) (requiring a court to “provide simplified forms and clerical assistance”), 4(f) (requiring a court to notify petitioners of the right to sue in forma pauperis). The Act also requires a court to advise a petitioner that she may seek *528restitution. Id., subd. 4(h). The procedures for seeking an OFP demonstrate that the Act contemplates a specific class of petitioners: domestic abuse victims who need such protections.
Subdivision 10 of the Act is also tailored to protect victims. It states that “[a] person’s right to apply for relief shall not be affected by the person’s leaving the residence or household to avoid abuse.” Minn.Stat. § 518B.01, subd. 10. This statement assumes that there is abuse occurring to the person applying for relief.
Moreover, relief under the Act is clearly designed for victims because it is focused on the needs of victims. A court is allowed to exclude the abusing party from a shared residence with the petitioner or the place of employment of the petitioner. Minn. Stat. § 518B.01, subd. 6(a)(2), (9). Such relief is important to protect a victim of domestic abuse from her abuser. The court may also control the custody and parenting time of the parties. The Act instructs the court to consider the “safety of the victim and the children” and if their safety would be jeopardized, permits the court to “condition or restrict parenting time ... or deny parenting time entirely.” Id., subd. 6(a)(4) (emphasis added). In fact, 12 out of the 15 separate subparts in the Act address the specific types of relief the court may award refer to the victim, the petitioner, the abusing party, or the parties. See id., subd. 6(a)(l)-(4), (6) — (11), (14)-(15).
The victim-centered relief available under the Act makes little sense if applied to nonvictims. For example, a court could exclude an abuser from the residence, an area around the residence, or the workplace of a nonvictim. The court of appeals cited to provisions that provide for temporary support of a minor or spouse, the provision of counseling services, and the possession of the parties’ property as support for its claim that “the district court is not limited to granting protection only to a physically abused family or household member.” Schmidt ex rel. P.M.S. v. Coons, 795 N.W.2d 625, 629 (Minn.App.2011). These protections, however, provide relief that is needed by a victim of domestic abuse. The incongruity of this relief demonstrates that it was only intended for victims of domestic abuse.
The Act addresses when an OFP may be extended. A court may extend the terms of an existing OFP upon a showing that “the petitioner is reasonably in fear of physical harm from the respondent.” Minn.Stat. § 518B.01, subd. 6a(a)(2). This provision expressly allows for the extension of an OFP when a person is a victim of the respondent’s domestic abuse. The clear focus in all of these provisions is on protecting a victim of domestic abuse.
Finally, only the respondent is entitled to notice under the Act. See Minn.Stat. § 518B.01, subd. 5. The Act does not provide for notice to the victim of domestic abuse before an OFP is issued. See id. This is a conspicuous absence, which strongly suggests an OFP can only be awarded to a victim of domestic abuse. If an OFP could be awarded to a nonvictim, it would be possible for an OFP proceeding to take place without the victim’s knowledge and in a county far from her residence, yet still control her family and her abuser, and thus her life. Allowing courts to grant an OFP on behalf of a nonvictim undermines the autonomy of domestic abuse victims. As amici state, this interpretation “lead[s] to a contrary result which may harm the very persons the Act was intended to protect.”
Under the dissent’s interpretation of the Act, any household or family member could seek an order for protection on behalf of a minor. That means any blood relative, any person residing with the minor, or any person who has resided with *529the minor in the past can petition on behalf of that minor. Minn.Stat. § 518B.01, subd. 2(b)(3), (4). For example, if a minor’s uncle commits domestic abuse against the minor’s aunt while the minor is visiting, but outside the minor’s presence, then father’s ex-girlfriend who used to live with the minor could petition the court for an OFP on behalf of the minor. Furthermore, under the dissent’s interpretation, the court could restrain the uncle, although he never abused the minor, and although the aunt has not petitioned on her own behalf. This interpretation makes the statutory reach almost unlimited and is far more expansive than the overall statutory framework permits.
 In the end, we believe the words of the Act are clear in their application to the facts of this case.6 See Minn.Stat. § 645.16. When viewed in its entirety, the Act clearly contemplates two parties in an OFP proceeding, the victim and the abusing party. We hold that an OFP may be granted only to a victim of domestic abuse. The district court in this case issued an OFP brought by Schmidt on behalf of P.M.S. without finding that P.M.S. was the victim of an act of domestic abuse committed by Coons. Accordingly, the district court erroneously awarded Schmidt’s petition for an OFP on behalf , of P.M.S. The OFP is vacated, and the court of appeals is reversed.
Reversed.

. Coons filed an appeal of the district court's OFP, and then requested permission to bring a motion to reconsider in the district court. The district court denied the request and made minor changes to the language of the OFP that more closely tracked the language of Minn.Stat. § 518B.01. By then, however, *526the district court lacked authority to amend the language of the OFP. See Minn. R. Civ. App. P. 108.01, subd. 2 ("[T]he filing of a timely and proper appeal suspends the trial court’s authority to make any order that affects the order or judgment appealed from.”). Consequently, the district court’s August 25, 2010, amended order is not before us, and we do not consider it.


. In this opinion, we use the word "victim” to mean a person who has experienced a type of violence defined in Minn.Stat. § 518B.01, subd. 2(a), at the hands of a family or household member.


. When we refer to "respondent” in this context, we mean the person against whom the OFP is brought and who is alleged to have committed domestic abuse, and not Schmidt, the respondent in this appeal.


. In this case, the district court determined that the child, on whose behalf the petition was brought, was not a victim of domestic abuse.


.This provision also acknowledges that in a situation in which one parent abuses the other, the victim is the abused parent, not the children.


. We note that an expansive reading of the Act, which allows district courts to issue OFPs on behalf of nonvictims, is not necessary to protect children. Other remedies are available to protect minors who reside with a victim of domestic abuse. For example, any reputable person may petition the juvenile-court if that person has knowledge that a minor is in need of protection or services, which includes a minor who resides with a perpetrator of domestic abuse. Minn.Stat. §§ 260C.007, subd. 6; 260C.141 (2010). Upon such a petition and a determination of the best interests of the minor, a court may order various relief, including placing the child under the protective supervision of a social services agency, and may transfer legal custody of the minor to a social services agency. Minn.Stat. § 260C.201, subd. 1 (2010). Local welfare agencies are also permitted to petition for child protection. Minn.Stat. § 260C.148, subd. 1 (2010). Additionally, a court may grant relief to minors in a family or household where domestic abuse occurs, pursuant to an OFP granted to the victim of the abuse. See Minn.Stat. § 518B.01, subd. 6(a)(13) (authorizing a district court to order “other relief as it deems necessary for the protection of a family or household member"). Thus, even if the Act allows petitions by and on behalf of victims only, minors in a family or household with a domestic abuse victim are still eligible for relief.
The expansive reading of the statute suggested by the dissent is not supported by the statutory framework of the Domestic Abuse Act. If there is to be an expansion of the reach of the protection of the Act, the Legislature is best equipped to consider the public policy implications that flow from such a decision.